Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-3, 5, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (EP 0574872 – please refer to machine translation for text citations).
 in view of Monaco et al. (US 2993523).
As to claims 1-3, 5, 11 and 13,  Peters discloses a sheet heating apparatus comprising: a first heating plate (upper arced plate 15, fig 2) that has a first heating surface (upper surface) curved in a convex shape; a second heating plate (lowered arced plate 15’) that has a second heating surface (lower surface) curved in a convex shape (fig 2, heat means enters via 30, p. 3); wherein the first heating surface and the second heating surface face outward (fig 2, p. 3); a heating section 10, 11 that heats the first heating plate and the second heating plate; and a guide member that guides a sheet such that the sheet comes into contact with the first heating surface and the second heating surface has a first guide roller 21 disposed at the second end portion of the first heating plate and a second guide roller 22 disposed at the first end portion of the second heating plate (fig 3, p. 3); an inverting guide 14’ that changes a transporting direction of the sheet from a first direction to a second direction opposite the first direction at a first end portion and at a 
Peters does not disclose the joining member is provided with a reinforcing member that joins intermediate portions of the first heating plate and the second heating plate in a transporting direction of the sheet together, and a length of the reinforcing member in a width direction of each of the first and second heating plates is almost the same as a width of each of the first and second heating plates.
Monaco discloses a sheet heating apparatus wherein the joining member (two structures) is provided with a reinforcing member 91 that joins intermediate portions of the first heating plate (upper arc) and the second heating plate (lower arc)  9heat 0 col 9, lines 57-69) in a transporting direction of the sheet together, and a length of the reinforcing member in a width direction of each of the first and second heating plates is almost the same as a width of each of the first and second heating plates (col 7, line 64 – col 8, line 9; figs 8, 9-11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Peters such that the joining member is provided with a reinforcing member that joins intermediate portions of the first heating plate and the second heating plate in a transporting direction of the sheet together, and a length of the reinforcing member in a width direction of each of the first and second heating plates is almost the same as a width of each of the first and second heating plates as taught by Monaco above as such provides structural support for the heating plates.  


Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Peters and Monaco, as applied claim 1 above, and further in view of Inselmann (US4923560)
While Peters does not expressly disclose that a curvature at an upstream end side of each of the first heating surface and the second heating surface is set to be higher than that at a downstream side in the sheet transporting direction and a curvature of the first heating surface disposed on an upstream side in the sheet transporting direction is set to be lower than a curvature of the second heating surface disposed on the downstream side in the sheet transporting direction, Inselmann discloses that the adjusting the curvature of a curved heating plate 14, 15 in a laminating machine, and further discloses that the curvature is a results effective variable because varying said curvature enables one to control and change the pressing force on substrates.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Peters and Monaco such that a curvature at an upstream end side of each of the first heating surface and the second heating surface is set to be higher than that at a downstream side in the sheet transporting direction and a curvature of the first heating surface disposed on an upstream side in the sheet transporting direction is set to be lower than a curvature of the second heating surface disposed on the downstream side in the sheet transporting direction as such would have been achieved by performing routine experimentation to achieved the optimal results as taught by Inselmann. 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over 
Peters and Monaco, as applied claim 1 above, and further in view of JPH0129692 (of record, see applicant provided machine translation for text citations).
	‘692 disclose a pressing member 1o for pressing a substrate against a heating plate 9, a pressing force adjusting unit 15/16/17 that adjusts a pressing force exerted by the first pressing member (p. 3-4, fig 2, 4, 6, 10). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Peters and Monaco such that a first pressing member that presses the sheet against the first heating surface on second end portion of the first heating plate; and a second pressing member that presses the sheet against the second heating surface on the first 
end portion of the second heating plate; a first pressing force adjusting unit that adjusts a pressing force exerted by the first pressing member; and a second pressing force adjusting unit that adjusts a pressing force exerted by the second pressing member as taught by ‘692 as such a modified enables even and controlled pressing (p. 4). 
Note that although ‘692 only discloses one pressing plate and pressing member, one of ordinary skill in the art would have understood that the advantages of making the proposed modification would extend to the second heating plate of Peters, and thus would have been motivated to add the second pressing member and second pressing member adjusting unit on the second heating plate. 

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over 
Peters and Monaco, as applied claim 5 above, and further in view of JP2014237515 (of record, see applicant provided machine translation for text citations).
‘515 discloses a first guide roller (free roller) with a rotational resistance adjusting unit (brake) that adjusts a rotational resistance of the first guide roller (para15, 20-27).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the first guide of Peters and Monaco such that the first guide rollers has a rotational resistance unit that adjusts the rotational resistance of the first guide roller as taught by ‘515 above as such a modification enables tension control of a sheet/substrate (para 0018).

Allowable Subject Matter
Claims 4 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  While ‘515 discloses a rotational resistance adjustment unit for a guide roller, there is no disclosure that this type of unit extends to an inversion roller. 

Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748